Citation Nr: 0307794	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  02-11 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of 
diphtheria, to include shortening of the hip and leg.  

(The issue of entitlement to service connection for nicotine 
addiction will be the subject of a later decision of the 
Board, following further evidentiary development.)  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty from June 1945 to November 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In communication received from the veteran in February 2002, 
he appears to have raised the issue of service connection for 
residuals of cold injury.  The record does not reflect that 
the RO has considered that issue; therefore, that issue is 
not before the Board at this time.  The veteran's statements 
are referred to the RO for appropriate consideration.  


FINDING OF FACT

The medical evidence does not show that the veteran currently 
has any residuals of a diphtheria infection during service, 
to include shortening of the hip or leg.  


CONCLUSION OF LAW

Residuals of diphtheria, to include shortening of the hip and 
leg, were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
October 2001 rating decision and July 2002 statement of the 
case, the veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claim.  In addition, by 
letter dated in February 2001, the RO explained the 
provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claim on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  The Board notes that the 
veteran's service medical records are apparently 
unobtainable, owing to their destruction in the 1973 fire at 
the National Personnel Records Center.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured VA and private medical 
records and a notarized statement from the veteran's wife.  
Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  As 
discussed in detail below, the Board finds that the evidence 
in this case is sufficient to render a determination, such 
that an additional medical examination or opinion is not 
needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

As noted above, the veteran's service medical records are 
unavailable, owing to their apparent destruction in the 1973 
fire at the National Personnel Records Center.  However, he 
submitted a copy of a July 1947 treatment record which 
reflects his treatment for syphilis.  He points to a notation 
on that record that "the spinal fluid is not normal."  
Actually, the treatment record states that, upon examination 
in six months, the veteran should be referred to a general 
hospital if the spinal fluid is not normal; the record does 
not indicate that the spinal fluid was abnormal in July 1947.  
More importantly for the current claim, however, that record 
does not mention a history of diphtheria or indicate that any 
of the findings noted therein were related such a prior 
infection.  

The veteran has contended that he was hospitalized during 
service for treatment of diphtheria and that he developed a 
shortened hip and leg as a result.  In a letter received in 
March 2000, he stated that, after leaving service in October 
1949, he experienced "little trouble" with his hip until 
the deterioration was pointed out to him by a VA examiner in 
1987.  He stated in the March 2000 letter that his hip 
subsequently continued to deteriorate until his mobility was 
limited to moving only when necessary.  The veteran also 
submitted a notarized statement by his wife in November 2001 
attesting to the fact that she noticed when he returned from 
service "that his legs + hips were short and [too] long" 
and that, when she asked him about them, he replied that 

he was in the hospital with diphtheria that shorten 
[sic] his hip + legs [which] he still has bad pain 
when he was in the Army and after he [came] home 
[he] still has bad pain in his chest, hips + legs, 
feet every day and night until he can not walk or 
get out of his chair.

At the time of the February 1987 VA compensation examination 
referred to by the veteran, he stated that he got hurt in an 
oil field accident in August 1985 when he fell across a table 
on an oil rig resulting in pain in his right arm and right 
leg.  He was reportedly hospitalized with an apparent 
diagnosis of nerve root compression in his wrist and elbow, 
and a decompression of the ulnar nerve at the elbow and a 
carpal tunnel release at the wrist were carried out that same 
month without significant improvement.  In October 1985, he 
also underwent a cervical vertebral fusion, apparently at C-5 
to C-7, using donor bone from his right hip.  The 1987 
examiner did not note any report by the veteran that he had 
had hip or leg pain prior to the 1985 accident and the 
examiner did not describe any abnormal clinical findings 
regarding either hip or either leg; no leg length discrepancy 
was reported.  

VA clinic reports, dated from January 1989 to February 2001, 
are of record and concern a variety of ailments.  A notation 
in February 1989 states that the veteran was "doing well" 
and expressed "no complaints or problems."  In April 1999, 
he was evaluated for a recurrent inguinal hernia; the 
examiner noted that examination of the extremities was 
"within normal limits."  The veteran was seen in August 
2000 for evaluation of burning in his legs during the 
previous year.  The examiner indicated that the pain was 
consistent with peripheral neuropathy, possibly due to one of 
the chemotherapeutic agents used to treat his lung cancer.  

The above clinic records, as well as the summaries of several 
VA hospitalizations from April 1994 to February 1997, are 
otherwise completely negative for reference to any hip 
complaints or clinical findings of any leg length discrepancy 
or other hip or leg condition.  None of the VA treatment 
records mentions a history of the veteran's having had 
diphtheria during service.  Nor do they mention any residuals 
of a previous diphtheria infection.  

As set forth above, the VCAA provides that a medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  In this 
case, although the veteran has provided lay evidence to the 
effect that he had a shortened hip and leg upon his return 
from service, that evidence is insufficient to establish that 
he does, in fact, have a shortened leg, in light of the total 
lack of medical corroboration of such a finding.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  

While lay evidence might be used to establish that the 
veteran did have diphtheria during service, particularly 
where, as here, the service medical records are unavailable, 
the medical record in this case is completely devoid of any 
evidence of any residuals of such an infection, either during 
service or shortly after service, or even currently.  

Lacking any medical evidence that the veteran has had a 
shortened hip or leg at any time since his separation from 
service or that he has ever had any residuals of an 
in-service diphtheria infection, the Board finds that 
obtaining a medical opinion concerning those issues would be 
pointless.  The evidence of record is sufficient to make a 
decision on the veteran's claim.  

As set forth above, establishing service connection requires 
evidence of a current disability that is related to an 
injury, disease, or other event in service.  In this case, 
the Board finds that the evidence does not show that the 
veteran currently has shortening of either hip or either leg 
or that any such shortening resulted from his having had 
diphtheria during service.  Neither does the evidence show 
that he currently has any other residual of an in-service 
diphtheria infection.  

In the absence of such evidence, the Board concludes that the 
criteria for establishing service connection for residuals of 
diphtheria, to include shortening of the hip and leg, are not 
met.  Service connection must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Service connection for residuals of diphtheria, to include 
shortening of the hip and leg, is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

